DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statement filed November 18, 2019 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “or more return springs” (see lines 2 to 3 of claim 4); “the actuating element is provides, on its surface oriented towards the first disc-shaped plate with a protruding hub” (see claim 13); and “a vehicle set, comprising a seat cushion and a seat backrest pivotally connected to the seat cushion” (see lines 1 to 2 of claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “an outer surface in the radial direction being defined in each projection” in lines 4 to 5.  It is unclear how the surface can be an “outer” surface and also be defined “in” each projection.  
Claim 4 recites the limitation “the for biasing” in line 3.  This recitation is grammatically vague.
Claim 5 recites the limitation “comprises a single return spring” in line 2.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “one or more return springs”.
Claim 10 recites the limitation “with a one or more humps” in lines 3 to 4.  This recitation is grammatically vague.

Claim 10 recites the limitation “window(s)” in line 4.  It does not appear that the parenthesized character represents an identifying reference character from the drawings.  Any character enclosed by parentheses in a claim should only be an identifying reference character from the drawings.  Similarly, note the bracketed subject matter in line 3 of claim 3.
Claim 11 is indefinite as it depends from an indefinite claim.
Claim 12 recites the limitation “with two humps arranged at 180º relative each other” in lines 3 to 4.  It is unclear if this limitation is intended to represent the same structure as the previously set forth “one or more humps”.
Claim 13 recites the limitation “the actuating element is provided, on its surface oriented towards the first disc-shaped plate, with a protruding hub” in lines 2 to 4.  This limitation is unclear, as it appears that the actuating element is on the surface oriented towards the second disc-shaped plate (3).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-4, 7-9 and 14, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita et al (20180103760).
Note a discontinuous recliner for a vehicle seat, which discontinuous recliner comprises a first disc-shaped plate (30) and a second disc-shaped plate (20), the first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other, wherein the first disc-shaped plate comprises a peripheral rim (31a) oriented towards the second disc-shaped plate and provides with teeth (32) on its inner surface, and wherein the second disc-shaped plate is provided with one or more locking pawls (60A, 60B, 60C, 60D), which locking pawls have an outer surface in the radial direction provided with teeth (63) and are movable in the radial direction from a locking position, in which the teeth on their outer surface engage the teeth on the inner surface of the peripheral rim of the first disc-shaped plate, to an unlocking position, in which the teeth on their outer surface are spaced apart from the teeth on the inner surface of the peripheral rim of the first disc-shaped plate, and vice versa, wherein the discontinuous recliner is provided with a single actuating element (50) for driving the locking pawls both from the unlocking position to the locking position and from the locking position to the unlocking position.
Regarding claim 2, note the actuating element has a flat, disc-shaped body (see Figure 3), which lies on the surface of the first disc-shaped plate oriented towards the second disc-shaped plate.
Regarding claim 3, note the actuating element comprises a plurality of projections (51), one for each locking pawl[s] which projections protrude towards the second disc-shaped plate an outer surface in the radial direction being defined in each projection and an inner surface in 
Regarding claim 4, note the discontinuous recliner comprises on or more return springs (40) the for biasing the actuating element towards a position in which the shaped profiles of the outer surface of the projections of the actuating element push the locking pawls to the locking position.
Regarding claim 7, note the locking pawls are equally spaced along the circumference of the second disc-shaped plate.  See Figure 4.
Regarding claim 8, note the second disc-shaped plate is provided with one or more radial guiding grooves (23i, 23h, 23g, 23f), each of the radial guiding grooves receiving and guiding a respective one of the locking pawls.
Regarding claim 9, note the discontinuous recliner is provided with an annular cover (70) for coupling together the first and the second disc-shaped plates.
Regarding claim 14, note a vehicle seat, comprising a seat cushion and a seat backrest pivotally connected to the seat cushion (see ¶ 0001 and ¶ 0049) wherein the vehicle seat comprises a discontinuous recliner according to claim 1 wherein one of the first and second disc-shaped plates is attached to the seat cushion and the other one of the first and second disc-shaped plates is attached to the seat backrest.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, and 14, as best understood with the above cited indefiniteness  are rejected under 35 U.S.C. 103 as being unpatentable over Runde (20170203671) in view of Fujita et al (20180103760).
The primary reference shows all claimed features of the instant invention with the exception of the first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.
In the primary reference, note a discontinuous recliner for a vehicle seat, which discontinuous recliner comprises a first disc-shaped plate (14) and a second disc-shaped plate (12), wherein the first disc-shaped plate comprises a peripheral rim (36) oriented towards the second disc-shaped plate and provides with teeth (38) on its inner surface, and wherein the second disc-shaped plate is provided with one or more locking pawls (40), which locking pawls have an outer surface in the radial direction provided with teeth (44) and are movable in the radial direction from a locking position, in which the teeth on their outer surface engage the teeth on the inner surface of the peripheral rim of the first disc-shaped plate, to an unlocking position, in which the teeth on their outer surface are spaced apart from the teeth on the inner surface of the peripheral rim of the first disc-shaped plate, and vice versa, wherein the discontinuous recliner is provided with a single actuating element (70) for driving the locking 
Regarding claim 2, note the actuating element has a flat, disc-shaped body (see Figure 1), which lies on the surface of the first disc-shaped plate oriented towards the second disc-shaped plate.
Regarding claim 3, note the actuating element comprises a plurality of projections (80), one for each locking pawl[s] which projections protrude towards the second disc-shaped plate an outer surface in the radial direction being defined in each projection and an inner surface (52) in the radial direction being defined in each locking pawl, wherein the outer surface in the radial direction of each projection has a shaped profile and the inner surface in the radial direction of each locking pawl has a corresponding shaped profile, the shaped profiled of the outer surface of the projections of the actuating element and the shaped profiles of the inner surface of the locking pawls cooperating for pushing the locking pawls to the locking position.
Regarding claim 4, note the discontinuous recliner comprises on or more return springs (82) the for biasing the actuating element towards a position in which the shaped profiles of the outer surface of the projections of the actuating element push the locking pawls to the locking position.
Regarding claim 6, note the actuating element (70) comprises a plurality of slots (78), one for each of the locking pawls (40), which slots have a first section which is farther from the center of the actuating element, and a second section that progressively extends closer to the center of the actuating element (see Figure 9), and wherein each of the locking pawl is provided with a peg (56) projecting towards the first disc-shaped plate and arranged so as to penetrate into a corresponding slot of the actuating element and to engage the edge of the slot.
Regarding claim 7, note the locking pawls are equally spaced along the circumference of the second disc-shaped plate.  See Figure 1.

Regarding claim 9, note the discontinuous recliner is provided with an annular cover (16) for coupling together the first and the second disc-shaped plates.
Regarding claim 14, note a vehicle seat, comprising a seat cushion and a seat backrest pivotally connected to the seat cushion (see ¶ 0022) wherein the vehicle seat comprises a discontinuous recliner according to claim 1 wherein one of the first and second disc-shaped plates is attached to the seat cushion and the other one of the first and second disc-shaped plates is attached to the seat backrest.
The secondary reference teaches configuring first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.  Note as discussed in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.  This modification provides an alternate, equivalent configuration for the first and second plates, wherein either configuration performs equally as well as the other.

Claims 1-4, 7-9, 13 and 14, as best understood with the above cited indefiniteness  are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al (20150360589) in view of Fujita et al (20180103760).
The primary reference shows all claimed features of the instant invention with the exception of the first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.

Regarding claim 2, note the actuating element has a flat, disc-shaped body (see Figure 3), which lies on the surface of the first disc-shaped plate oriented towards the second disc-shaped plate.
Regarding claim 3, note the actuating element comprises a plurality of projections (130 or 134), one for each locking pawl[s] which projections protrude towards the second disc-shaped plate an outer surface in the radial direction being defined in each projection and an inner surface in the radial direction being defined in each locking pawl, wherein the outer surface in the radial direction of each projection has a shaped profile and the inner surface in the radial direction of each locking pawl has a corresponding shaped profile (126), the shaped profiled of the outer surface of the projections of the actuating element and the shaped profiles of the inner surface of the locking pawls cooperating for pushing the locking pawls to the locking position.

Regarding claim 7, note the locking pawls are equally spaced along the circumference of the second disc-shaped plate.  See Figure 3.
Regarding claim 8, note the second disc-shaped plate is provided with one or more radial guiding grooves (102), each of the radial guiding grooves receiving and guiding a respective one of the locking pawls.
Regarding claim 9, note the discontinuous recliner is provided with an annular cover (30) for coupling together the first and the second disc-shaped plates.
Regarding claim 13, note the actuating element is provided, on its surface oriented towards the first disc-shaped plate (14), with a protruding hub.
Regarding claim 14, note a vehicle seat, comprising a seat cushion and a seat backrest pivotally connected to the seat cushion (see Figures 10 and 11) wherein the vehicle seat comprises a discontinuous recliner according to claim 1 wherein one of the first and second disc-shaped plates is attached to the seat cushion and the other one of the first and second disc-shaped plates is attached to the seat backrest.
The secondary reference teaches configuring first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.  Note as discussed in the rejection above.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the first and the second disc-shaped plates substantially having the same diameter so that they can be coupled to each other.  This modification provides .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (20180103760) in view of Yamada (9296314).
The primary reference shows all claimed features of the instant invention with the exception of the second, inner end of the return spring being fitted on a square boss provided on the actuating element.
In the primary reference, note the discontinuous recliner comprises a single return spring, having the shape of a spiral, in which a first outer end (41) and a second, inner end (42) are defined, the first, outer end of the return spring being inserted into a hole (22a) provided in the second disc-shaped plate, and the second, inner end of the return spring is wound to form a square and being fitted on a rectangular boss provided on the actuating element.
The secondary reference teaches providing a discontinuous recliner with a second, inner end of a return spring (530) as wound to form a square and being fitted on a square boss (552) provided on an actuating element.  See Figure 5.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by substituting a square boss for the rectangular boss of the primary reference.  This modification provides an alternate, equivalent shape for the boss, wherein either shape performs equally as well as the other.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KR1706336B1 shows a recliner assembly for a vehicle seat.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






mn					/MILTON NELSON JR/February 12, 2021                             Primary Examiner, Art Unit 3636